11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Larry Bates,
Steve Late, and Stephen Thompson
Appellants
Vs.                   No.
11-03-00395-CV B Appeal
from Midland County
Aero Mod
Services, Inc.
Appellee
 
The
parties have filed in this court an agreed motion to dismiss the appeal. In
their motion, the parties state that they have settled their differences.  The motion is granted.
The
appeal is dismissed.
 
PER CURIAM
 
February 26,
2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.